Clinton, J.
The defendant, aged 20, pled guilty to the unlawful possession of a controlled substance, amphetamines. An earlier plea of not guilty was withdrawn and a guilty plea entered as a consequence of plea negotiations between the defendant’s counsel and the prosecutor. The bargain was that for the plea of guilty the prosecutor *818would dismiss a charge of a like offense allegedly committed while she was free on bond from and 3 weeks after the offense to which the plea was entered. The bargain was that the second charge would be dismissed and the prosecutor would not oppose probation. The bargain was kept.
The court made a determination of the voluntariness of the plea of guilty and the existence of the factual basis for it, and accepted the plea and imposed a sentence of 1 to 2 years in the State Reformatory for Women. A presentence report had been made and it recommended against probation.
Several assignments of error are made, but the substance of them is that the trial court abused its. discretion in denying probation. We have carefully examined the record, including the presentence report and the sworn statements of witnesses furnished by the defendant’s counsel in support of the request for probation. Having done so we cannot come to the conclusion that the trial court abused its discretion in denying probation. State v. Jurgens, 187 Neb. 557, 192 N. W. 2d 741.
Affirmed.